Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00172-CR

                                        Alphonso BOUTIRE,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR7766
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 20, 2022

DISMISSED

           Following Appellant’s conviction, his court-appointed appellate counsel filed an Anders

brief and a motion to withdraw. See Anders v. California, 386 U.S. 738 (1967). The State filed a

conditional waiver. As his response, Appellant sent a letter requesting to withdraw his appeal.

The response is signed by Appellant. See TEX. R. APP. P. 42.2(a).

           First, appellate counsel’s motion to withdraw is granted. See TEX. R. APP. P. 6.5. Next,

Appellant’s motion to withdraw the appeal is granted; this appeal is dismissed. See id.; Hypolite
                                                                             04-22-00172-CR


v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966 S.W.2d 108, 110

(Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                               PER CURIAM

Do not publish




                                              -2-